AFFIRM; Opinion issued April 19, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01262-CR
                                     No. 05-12-01263-CR

                                BRYANT WATTS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-55313-T, F12-55314-T

                              MEMORANDUM OPINION
                        Before Justices Bridges, FitzGerald, and Myers
                                Opinion by Justice FitzGerald

       Bryant Watts waived a jury, pleaded guilty to possession of less than one gram of cocaine

and to bribery. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2010); TEX.

PENAL CODE ANN. § 36.02(a)(3) (West 2011). In the bribery case, appellant also pleaded true to

one enhancement paragraph. After finding appellant guilty and the enhancement paragraph true,

the trial court assessed punishment at two years’ confinement in state jail for the possession of

cocaine conviction and five years’ imprisonment for the bribery conviction.          On appeal,

appellant’s attorney filed a brief in which she concludes the appeals are wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).
The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel

Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right

to file a pro se response, but he did not file a pro se response.

       We have reviewed the records and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                        /Kerry P. FitzGerald/
                                                        KERRY P. FITZGERALD
                                                        JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121262F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BRYANT WATTS, Appellant                            Appeal from the 283rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01262-CR       V.                        F12-55313-T).
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered April 19, 2013.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BRYANT WATTS, Appellant                            Appeal from the 283rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01263-CR       V.                        F12-55314-T).
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered April 19, 2013.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            -4-